Citation Nr: 1708369	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-29 429	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling prior to June 15, 2016, for psychiatric disability, and to an evaluation in excess of 30 percent from that date. 

2.  Propriety of the reduction in rating from 100 percent to 40 percent, effective May 1, 2013, for residuals of prostate cancer, to include the issue of entitlement to an increased rating for residuals of prostate cancer, currently evaluated as 60 percent disabling. 


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to January 1972, and from March 1972 to July 1989.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and February 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

An August 2016 certification of appeal for the issue of psychiatric disability noted the Veteran's request for a video conference hearing before the Board.  However, prior to the scheduling of the requested video conference hearing, notice was received that the Veteran wished to withdraw the appeal.  Accordingly, the Board hearing request is deemed withdrawn and the claims on appeal are being formally dismissed, below.


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran's attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In a February 2017 submission, the Veteran's attorney submitted a motion to dismiss all remaining certified appeals that was signed by the Veteran in August 2016.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
THOMAS H. O'SHAY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


